Citation Nr: 0324722	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-24 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
post-surgical herniated nucleus pulposus, prior to 
September 24, 2001.  

2.  Entitlement to a rating in excess of 20 percent for a 
post-surgical herniated nucleus pulposus, from 
September 24, 2001.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On December 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated the veteran for his post-surgical 
herniated nucleus pulposus from March 
1999 to the present.  Obtain records from 
each health care provider the veteran 
identifies.

2.  After completing the development 
sought above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic/neurological examination to 
determine the severity of his post-
surgical herniated nucleus pulposus.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures 
deemed necessary, should be conducted. 
The rationale for all opinions should be 
explained in detail.  If the examiner(s) 
provides an opinion that is contrary to 
one already of record, the examiner(s) 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  The claims folder, 
along with any additional evidence 
obtained pursuant to the request above, 
should be made available to the 
examiner(s) for review.
 
The neurologic examiner should report the 
frequency of any intervertebral disc 
syndrome symptoms compatible with 
characteristic pain, demonstrable muscle 
spasm, absent muscle jerk, or other 
neurological findings appropriate to the 
site of the disease disc.  In addition, 
the neurologic examiner should comment on 
whether the veteran's disability is 
postoperative, cured, mild, moderate, 
severe, or pronounced.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  The 
examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
67 Fed. Reg. 54,345 (to be codified at 
38 C.F.R. § 4.71a (Diagnostic Code 
5293)).)

With regard to any additional neurologic 
manifestations, the neurologic examiner 
should report all chronic neurologic 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly, or nearly so.  In 
this regard, the neurologic examiner 
should indicate the nature and extent of 
any peripheral neuropathy, particularly 
any sciatic, popliteal, and/or peroneal 
neuropathy.  The neurologic examiner 
should specify whether the veteran 
experiences complete or incomplete 
paralysis of any peripheral nerves.  If 
the veteran experiences complete 
paralysis, the neurologic examiner should 
report whether the foot dangles and 
drops, if there is a slight droop of the 
first phalanges of all of the toes, if 
the veteran can dorsiflex the foot, if 
the extension (dorsal flexion) of the 
proximal phalanges of the toes is lost, 
if the abduction of the foot is lost or 
weakened, and if anesthesia covers the 
entire dorsum of the foot and toes.  The 
neurologic examiner should also note if 
the eversion of the foot is weakened, if 
plantar flexion is lost or impaired, if 
frank adduction of the foot is 
impossible, if flexion and separation of 
the toes are abolished, if no muscle in 
the sole can move, if there is complete 
paralysis of all of the muscles of the 
sole of the foot, if there is frequent 
painful paralysis of a causalgic nature, 
if the toes cannot be flexed, and if the 
quadriceps extensor muscles are 
paralyzed.  The neurologic examiner 
should also indicate if there is no 
active movement possible of the muscles 
below the knee, and if the flexion of the 
knee is weakened or lost.  If the veteran 
suffers from incomplete paralysis, the 
examiner should indicate whether this 
paralysis is severe with marked muscular 
atrophy, severe, moderately severe, 
moderate, or mild.  The neurologic 
examiner should also indicate if the 
veteran experiences neuritis or 
neuralgia.  38 C.F.R. § 4.124a (2002).  
In addition, the neurologic examiner 
should address the findings made in the 
October 2001 VA neurosurgical progress 
note.  

With regard to the veteran's orthopedic 
manifestations, the orthopedic examiner 
should identify all chronic orthopedic 
signs, and symptoms resulting from the 
veteran's intervertebral disc syndrome 
that are present constantly, or nearly 
so.  Additionally, the orthopedic 
examiner should note whether the veteran 
is bedridden, or requires the use of long 
leg braces.  The orthopedic examiner 
should indicate whether the veteran has 
abnormal mobility requiring the use of a 
brace.  The orthopedic examiner should 
also indicate whether the veteran has 
definite limited motion, muscle spasm, or 
demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a (Diagnostic Code 
5285) (2002).  

The orthopedic examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  The orthopedic 
examiner should also discuss whether the 
veteran's limitation of motion of the 
lumbar spine is slight, moderate, or 
severe.  38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2002). The orthopedic 
examiner should specifically comment on 
whether the veteran's functional losses 
equate to mild, moderate, severe, or 
pronounced intervertebral disc syndrome.  
38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002). 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





